                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSE BARNES,                                       No. 4:18-CV-01497

               Plaintiff,                           (Judge Brann)

        v.

SHELL EXPLORATION AND
PRODUCTION COMPANY
APPALACHIA, et al.,

               Defendants.

                             MEMORANDUM OPINION

                                   MAY 25, 2021

   I.        BACKGROUND

        Plaintiff Jesse Barnes sued Defendants Shell Exploration and Production

Company Appalachia, Shell Exploration and Production Company, and Shell Oil

Company (together, “Shell”) for violations of Title VII of the Civil Rights Act of

1964 and the Pennsylvania Human Relations Act. She alleges that Shell’s

supervisory-level employees discriminated against her because of sex and

retaliated against her when she complained about being harassed.

        Shell has invoked the Faragher-Ellerth affirmative defense, which allows an

employer to avoid liability by showing “(a) that the employer exercised reasonable

care to prevent and correct promptly any sexually harassing behavior, and (b) that

the plaintiff employee unreasonably failed to take advantage of any preventive or
corrective opportunities provided by the employer or to avoid harm otherwise.”1

To dispute the reasonableness of Shell’s response to the alleged harassment,

Barnes hired an expert, Attorney Michael J. Torchia. Mr. Torchia is presented as

an expert in workplace investigations. Shell has not challenged his qualifications,

but instead argues that Torchia’s conclusions are largely inadmissible legal

opinions and asks this Court to preclude him from testifying at all. The motion is

now ripe for disposition. It is denied, but the Court will narrow the bases of

Torchia’s testimony.

    II.        DISCUSSION

          A.     The Standards for Expert Testimony

          Federal Rules of Evidence 702 and 703 govern the admissibility of expert

testimony and set forth certain criteria for admissibility. Expanding upon those

rules, the United States Supreme Court explained the standard for admissibility of

expert testimony in Daubert v. Merrell Dow Pharm., Inc.2 In Daubert, the Court

delegated a “gatekeeping responsibility” under Rule 702 to District Courts, which

requires that trial judges determine at the outset whether an expert witness may

“testify to (1) scientific knowledge that (2) will assist the trier of fact.”3 That gate-

keeping function demands an assessment of “whether the reasoning or



1
    Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998); see also Burlington Industries, Inc.
    v. Ellerth, 524 U.S. 742 (1998).
2
    509 U.S. 579 (1993).
3
    Id. at 592.
                                              -2-
methodology underlying the testimony is scientifically valid” as well as “whether

that reasoning or methodology properly can be applied to the facts in issue.”4 A

District Court “exercises more control over experts than over lay witnesses,” since

“[e]xpert evidence can be both powerful and quite misleading because of the

difficulty in evaluating it.”5

       Following Daubert, the United States Court of Appeals for the Third Circuit

cast expert admissibility determinations in light of three basic requirements:

(1) qualification; (2) reliability; and (3) fit.6 The qualification prong demands that

the proffered expert possess sufficient “specialized knowledge” to testify as an

expert.7 To satisfy the reliability prong, an expert’s opinion “must be based on the

‘methods and procedures of science’ rather than on ‘subjective belief or

unsupported speculation.’”8 The Third Circuit has set forth eight non-exclusive

factors that “a district court should take into account” when deciding the reliability

of expert testimony:

         (1) whether a method consists of a testable hypothesis; (2) whether
         the method has been subject to peer review; (3) the known or
         potential rate of error; (4) the existence and maintenance of
         standards controlling the technique’s operation; (5) whether the
         method is generally accepted; (6) the relationship of the technique
         to methods which have been established to be reliable; (7) the
         qualifications of the expert witness testifying based on the


4
    Id. at 592-93.
5
    Id. at 595 (internal quotation marks omitted).
6
    In re Paoli R.R. Yard PCB Litig., 35 F.3d at 741-43.
7
    Id. at 741.
8
    Id. at 742 (quoting Daubert, 509 U.S. at 589).
                                               -3-
          methodology; and (8) the non-judicial uses to which the method has
          been put.9

        With regard to the fit prong, the Third Circuit explained that admissibility

“depends . . . on the proffered connection between the scientific research or test

result . . . and [the] particular disputed factual issues.”10

        The burden of proof for admissibility of expert testimony falls upon the

party that seeks to introduce the evidence.11 However, as the Third Circuit has

emphasized, “[t]he test of admissibility is not whether a particular [expert] opinion

has the best foundation or whether it is demonstrably correct. Rather, the test is

whether the particular opinion is based on valid reasoning and reliable

methodology.”12

            This standard is not intended to be a high one, nor is it to be
            applied in a manner that requires the plaintiffs to prove their case
            twice—they do not have to demonstrate to the judge by a
            preponderance of the evidence that the assessments of their
            experts are correct, they only have to demonstrate by a
            preponderance of evidence that their opinions are reliable.13

        District Courts must always be cognizant of the fact that “[t]he analysis of

the conclusions themselves is for the trier of fact when the expert is subjected to

cross-examination.”14



9
     Id. at 742 n.8.
10
     Id. at 743 (internal quotation marks omitted).
11
     Oddi v. Ford Motor Co., 234 F.3d 136, 145 (3d Cir. 2000).
12
     Id. (internal quotation marks omitted).
13
     Id. (internal quotation marks omitted).
14
     Id. (internal quotation marks omitted).
                                                -4-
        B.      Michael J. Torchia Will be Permitted to Testify with Limitations

        Shell moves to exclude Torchia, claiming that his conclusions are

inadmissible legal opinions. I am required to “ensure that an expert does not

testify as to the governing law of the case.”15 The Court is responsible for

explaining the law to the jury, not Torchia or another expert. But of course, “the

line between admissible and inadmissible expert testimony as to the customs and

practices of a particular industry often becomes blurred when the testimony

concerns a party’s compliance with customs and practices that implicate legal

duties.”16 This reality requires the Court to closely evaluate the precise opinions

proffered by an expert witness, as well as the facts underlying the opinion.

        Shell points to specific issues with Torchia’s report. It argues that Torchia

improperly purports to explain the Faragher-Ellerth defense.17 Shell also claims

that Torchia offers legal opinions regarding Shell’s conduct during its

investigation.18 I consider each of these concerns in turn.

        Torchia will not be permitted to explain the legal background of the

Faragher-Ellerth defense to the jury. To the extent he relies on case law from the

Supreme Court and other courts, he may not share this information with the trier of

fact. Torchia admits that he relied on various “cases, statutes, and regulations” in



15
     Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 217 (3d Cir. 2006).
16
     Id. at 218.
17
     See Doc. 94 at 3; Doc. 94 Ex. A at 4-5.
18
     See Doc. 94 at 3-5; Doc. 94 Ex. A at 13-17, 26.
                                                  -5-
coming to his conclusions.19 A “significant portion of [Torchia’s] report references

case law.”20 Section B of his report, titled “Examples of Investigations Not

Reasonably Conducted,” attempts to compare and contrast examples of reasonable

and unreasonable internal investigations. This summary is based exclusively on

Torchia’s understanding of case law from various courts.21 Torchia’s entire

analysis in this section is simply a summary of twenty cases from throughout the

Third Circuit and its District Courts and reads like a legal memorandum. This is

all his legal opinion; none of it is admissible.

        Again, insofar as Torchia’s conclusions on the sufficiency of an

investigation are based on his review of case law, he will not be permitted to testify

to that. But the Court notes that Torchia also seems to base his opinions on other

sources that explain how to perform an effective investigation, including several

books or articles, as well as guidance from the Equal Employment Opportunity

Commission. These sources have not been challenged by Shell, and Torchia may

rely on them to support his opinions.

        Next, Shell challenges Torchia’s conclusion that Shell’s investigator did not

possess the necessary skills and experience to conduct the investigation.22 The

portions of this opinion that rely on legal standards will not be admitted. Barnes’


19
     Doc. 94 Ex. A at 2.
20
     FedEx Ground Package Sys., Inc. v. Applications Intern. Corp., 695 F.Supp.2d 216, 221 (W.D.
     Pa. 2010).
21
     Doc. 94 Ex. A 6-12.
22
     Torchia identifies this as “Standard 1.” Doc. 94 Ex. A at 13.
                                                -6-
contention that “none” of the challenged opinions “refer to a law” is carefully

worded; Torchia does not refer to any statutes, but he repeatedly refers to case law

that has interpreted the requirements and defenses under Title VII.23 The Court

will not allow him to discuss any of these cases or their holdings. But I will allow

him to testify as to the sufficiency (or lack thereof) of the investigator’s

qualifications, provided it is not based on any legal duties.24

        Shell also questions Torchia’s conclusion that the investigator failed to

include sufficient facts for the decision makers at Shell to judge the credibility of

the parties involved in the investigation.25 Again, Torchia will not be allowed to

discuss any case law or other legal standard. At the same time, he appears to

clearly frame this opinion through the lens of the Association of Workplace

Investigators’ Guiding Principles for Conducting Workplace Investigations, and

therefore will be allowed to present this opinion to the jury, subject to the above

caveat.

III.    CONCLUSION

        In sum, Mr. Torchia may testify as to the quality of the investigation, but

only from a non-legal perspective. His testimony as to whether Shell exercised



23
     Doc. 102 at 10.
24
     Shell’s third objection to Torchia’s report is based on Torchia’s conclusion that the investigator
     lacked training. That objection is covered by this ruling. Torchia will be allowed to opine the
     sufficiency of the investigator’s training, but not any legal standard regarding what constitutes
     sufficient training.
25
     Torchia identifies this as “Standard 4.” Doc. 94 Ex. A at 26.
                                                   -7-
reasonable care in addressing any alleged harassment would clearly be helpful to

the jury if it is framed appropriately. He may not make any references to relevant

case law, or his interpretation of that case law, or any legal standard. His opinions

are cabined to standards in the field of workplace investigations and not any

governing law. The Court will determine the non-legal source of Mr. Torchia’s

opinions when he testifies.

      An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                         -8-
